Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 7/26/2021.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
3.	Applicants arguments filed have been considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:
monitoring for a presence of voiced speech in an audio signal including the voiced speech and noise captured by the audio communications system, at least a portion of the noise being at frequencies associated with the voiced speech, the monitoring including computing phase differences between respective frequency domain representations of present audio samples of the audio signal in a present short window and of previous audio samples of the audio signal in at least one previous short window; 

detecting the presence of the voiced speech by determining that the phase differences computed are substantially linear and, in an event the voiced speech is detected, enhancing voice quality of the voiced speech communicated via the audio communications system by applying speech enhancement to the audio signal.

Regarding claim 1 Schevciw, the closest art of record, teaches A method for voice quality enhancement in an audio communications system (abstract; 9, 10), the method comprising: 
monitoring for a presence of voiced speech (95 voice activity..detectors…indicate segments of voiced speech) in an audio signal including the voiced speech and noise captured by the audio communications system, at least a portion of the noise being at frequencies associated with the voiced speech, the monitoring including computing phase differences between respective frequency domain representations of present audio samples of [the] an audio signal in a present short window and of previous audio samples of [the] an audio signal in at least one previous short window (5-7 speech signal in noisy environment; noise…close to user’s own frequency; 83: voice activity detection; 85: segment lengths range from 5 or 10 ms short windows; 87 previous or subsequent segment; 94: frequency domain…phase difference); 
determining whether the phase differences computed between the respective frequency domain representations are substantially linear over frequency (94 linear); and 
94; 101-103; 5A; 106-108
67 audio reproduction device…output reproduced audio to loudspeakers);
But does not specifically teach
monitoring for a presence of voiced speech in an audio signal including the voiced speech and noise captured by the audio communications system, at least a portion of the noise being at frequencies associated with the voiced speech, the monitoring including computing phase differences between respective frequency domain representations of present audio samples of the audio signal in a present short window and of previous audio samples of the audio signal in at least one previous short window; 
determining whether the phase differences computed between the respective frequency domain representations are substantially linear over frequency.  

Lee, another closely related reference, teaches
Audio encoding and decoding for improving compression efficiency and
[0010] The method may further include: obtaining the phase of a short frame from among the frames having different lengths; calculating the phase difference between the phase of the short frame and the phase of the previous short frame; generating a parameter based on the phase difference; and encoding the parameter, wherein the parameter indicates whether the phase difference is negative;
But does not teach alone or in combination, all of the limitations of the claim.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657